Citation Nr: 1537715	
Decision Date: 09/03/15    Archive Date: 09/10/15

DOCKET NO.  13-15 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to an initial rating in excess of 70 percent for posttraumatic stress disorder (PTSD) with major depressive disorder.

2.  Entitlement to an effective date prior to August 1, 2011 for the grant of entitlement to a total disability rating based on individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

T. Carter, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1970 to January 1974.  This case comes before the Board of Veterans Appeals (Board) on appeal from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia. 

The Veteran submitted a May 2013 Substantive Appeal and requested a hearing before the Board at the local RO.  The Veteran withdrew his hearing request in June 2015, thus the Board may proceed with review of the claim.  38 C.F.R. § 20.704(d) (2015).

A review of the claims file indicates that David L. Huffman, Attorney, has submitted documents on behalf of the Veteran and a signed power of attorney appointing him as the Veteran's representative (VA Form 21-22a) dated in February 2005 has also been submitted.  However, the attorney is not accredited as a representative by VA's Office of General Counsel and the Veteran was notified of this fact in an April 2015 letter.  Under VA regulation, agents and attorneys who commence representation on or after June 23, 2008 must file an application for accreditation with VA's Office of General Counsel (OGC).  38 C.F.R. § 14.629 (2015). 

A non-accredited attorney may, however, act on a one time basis in a single claim if a statement is signed by the attorney and the claimant that no compensation will be charged or paid for the services.  38 C.F.R. § 14.630  (2015).  A "Certified VA Attorney-Client Fee Agreement" dated in October 2012 reflects that the Veteran agreed to pay certain fees for representation by David Huffman; therefore, this exception is not applicable in this case.  The April 2015 letter notified the Veteran of his right to representation, requested that he clarify his choice of representation, and notified him that if a response was not received within 30 days his appeal would be adjudicated with the assumption that he wished to represent himself.  The Veteran did not respond to the April 2015 letter.  The Board therefore must conclude that the Veteran is not represented.

This appeal was processed using the Virtual Benefits Management System (VBMS).  The Virtual VA electronic claims file contains VA treatment records dated from September 2004 to March 2013 and the remaining records are either irrelevant or duplicate copies of evidence already associated with VBMS.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).

REMAND

A remand is required for the issue of entitlement to an initial rating in excess of 70 percent for PTSD with major depressive disorder for issuance of a statement of the case (SOC).  

As relevant, the Veteran filed a claim for PTSD on August 14, 2000.  In an October 5, 2001 rating decision, the RO denied that claim and the Veteran was notified of that decision in an October 15, 2001 letter.  The Veteran filed a timely notice of disagreement (NOD) in December 2001.  An April 2002 statement of the case (SOC) was issued, but the Veteran filed an untimely substantive appeal on October 23, 2002.  On June 26, 2003, the Veteran submitted a request to reopen his claim of service connection for PTSD.  The RO denied the claim in a September 2003 rating decision.  The Veteran filed a timely NOD and Substantive Appeal, and the issue was remanded by the Board in June 2006 and January 2009.  

In a January 2011 rating decision, the RO granted service connection for PTSD and mood disorder not otherwise specified (NOS), evaluated as 50 percent disabling, effective June 26, 2003.  In a March 2011 NOD, the Veteran disagreed with the initial assignment of a 50 percent rating in the January 2011 decision.  In a May 2013 rating decision, the AOJ assigned a 70 percent rating for PTSD with major depressive disorder, effective August 14, 2000.  Although a higher initial rating has been assigned, the 70 percent rating is not the maximum rating available and no SOC has yet been issued.  Where the record contains a NOD as to an issue, but no SOC, the issue must be remanded to the originating agency to issue a SOC and to provide the claimant an opportunity to perfect the appeal.  Manlicon v. West, 12 Vet. App. 238 (1999).
A remand is required for the issue of entitlement to an earlier effective date for TDIU.  The Veteran filed a formal claim of entitlement to a TDIU on February 14, 2011.  In a May 2011 rating decision, the RO granted entitlement to a TDIU, effective August 1, 2011, the date that his temporary total evaluation for service-connected prostate residuals was reduced to 80 percent because the Veteran was already in receipt of 100 percent prior to that date (or at least since May 29, 2009).  Since any associated development with the above issue for a higher initial rating for PTSD may impact the issue of entitlement to an effective date prior to August 1, 2011 for the grant of entitlement to a TDIU, these claims are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  Thus, the latter claim must also be remanded.  The Board notes that prior to August 1, 2011, the Veteran's combined schedular rating is 70 percent from August 14, 2000 to May 28, 2009 and 100 percent from May 29, 2009 to July 31, 2011.  

Accordingly, the case is REMANDED for the following actions:

1.  Issue a SOC addressing the issue of entitlement to an initial rating in excess of 70 percent for PTSD with major depressive disorder.  Thereafter, the Veteran must be given an opportunity to perfect an appeal by submitting a timely substantive appeal in response thereto.  The AOJ must advise the Veteran that the claims file will not be returned to the Board for appellate consideration of this issue following the issuance of the SOC unless he perfects his appeal.

2.  When the development has been completed, the issue of entitlement to an effective date prior to August 1, 2011 for the grant of entitlement to a TDIU should be readjudicated by the AOJ.  If the benefit sought is not granted, the Veteran should be furnished a Supplemental Statement of the Case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


